Citation Nr: 0413403	
Decision Date: 05/26/04    Archive Date: 06/02/04

DOCKET NO.  01-08 485A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disability, to include scoliosis and low back pain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Patricia Olson, Law Clerk


INTRODUCTION

The veteran had unverified service from February 1987 to 
February 1990 and from January 1991 to February 1991.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a March 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.


FINDINGS OF FACT

1.  An October 1992 rating decision denied entitlement to 
service connection for a back condition.  A March 1993 rating 
decision denied the veteran's request to reopen his claim for 
service connection for a back condition.    

2.  Evidence received since the March 1993 rating decision 
bears directly and substantially upon the specific matter 
under consideration, is neither cumulative nor redundant, and 
by itself or in connection with evidence previously 
assembled, is so significant that it must be considered to 
decide fairly the merits of the claim.


CONCLUSION OF LAW

Evidence received since the March 1993 rating decision is new 
and material, and the veteran's claim of service connection 
for a back disability, to include scoliosis and low back pain 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board observes that in light of the favorable 
outcome of this appeal with respect to the issue of whether 
new and material evidence has been submitted to reopen the 
claim, any perceived lack of notice or development under the 
VCAA should not be considered prejudicial.  To that end, the 
Board notes that it is expected that when the claim is 
returned to the RO for further development and reviewed on 
the basis of the additional evidence, the RO will properly 
conduct all necessary VCAA notice and development in 
accordance with its review of the underlying claim.

The veteran's claim of service connection for a back 
condition was finally denied in an October 1992 rating 
decision.  A claim, which is the subject of a prior final 
decision, may be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

The veteran filed an application to reopen his claim for 
service connection for chronic low back pain in February 
1993.  This claim was finally denied in March 1993.  The 
veteran's latest request to reopen his claim of service 
connection for a back disability was received in August 2000.  
The Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  As the veteran filed his claim prior to this date, 
the earlier version of the law (cited below) remains 
applicable in this case.
  
The law provides that if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2001).  When a veteran 
seeks to reopen a final decision, the first inquiry is 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material".  
Under 38 C.F.R. § 3.156(a) (2001), new and material evidence 
is defined as evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 38 
C.F.R. § 3.156(a) (2001); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  When determining whether the claim 
should be reopened, the credibility of the newly submitted 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-13 (1992).  In order for evidence to be sufficient to 
reopen a previously disallowed claim, it must be both new and 
material.  If the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  Smith v. 
West, 12 Vet. App. 312, 314 (1999).

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  See Elkins v. West, 12 Vet. 
App. 209 (1999), but see Veterans Claims Assistance Act of 
2000, 38 U.S.C.A. § 5103A (West 2002) (eliminating the 
concept of a well-grounded claim).

Evidence associated with the claims file prior to the RO's 
March 1993 rating decision included partial service medical 
records including the veteran's induction examination in 1987 
indicating "scoliosis dorsal convex to rt. mild 
asymptomatic."  Also of record prior to the March 1993 
rating decision was a medical department memorandum dated in 
February 1991 indicating that the veteran failed to meet 
retention standards because of chronic low back pain and an 
attached consultation sheet indicating that the veteran had a 
permanent profile for low back pain since October 1989. 

The October 1992 rating decision denied service connection 
for a back condition on the basis that the veteran's partial 
service medical records, although incomplete, gave a history 
of scoliosis and that the records did not indicate any back 
trauma due to service.  The March 1993 rating decision denied 
the veteran's request to reopen his claim for service 
connection for a back condition based on the fact that the 
evidence submitted by the veteran subsequent to the October 
1992 rating decision was duplicative.  

Evidence received since the March 1993 rating decision 
includes service medical records (partial duplicates) 
submitted by the veteran, service personnel records (partial 
duplicates) submitted by veteran, a private medical record 
dated in November 2000, the veteran's testimony during an 
August 2003 Board hearing, and the written statements of the 
veteran and his service representative.

The veteran's August 2003 testimony before the undersigned 
Veterans Law Judge reveals that the veteran believes his back 
problems began during Airborne school while practicing 
parachute landing falls (PLFs) where the veteran had to jump 
from a 10-15 foot platform to the ground.  The veteran 
testified that he made one jump from a 40 foot tower with a 
cable attached to him which allowed him to fall for about 15 
feet and then "jerked [him] back up and on this cable."  
The veteran testified that he was sent to the doctor who gave 
him "moist heat and Motrin or something."  The veteran also 
testified that after the tower jump, the veteran was no 
longer able to keep up in Airborne school, and so he was 
reclassified as a helicopter repairman.  

The service personnel records (submitted by the veteran) 
verify that the veteran was sent for three weeks of Basic 
Airborne Training in April 1987.  The service medical records 
(also submitted by the veteran) indicate that the veteran 
presented for the first time for back pain in April 1987 with 
subsequent presentments with complaints of back pain in June 
1989, July 1989, August 1989, September 1989, and October 
1989.  

The report of medical examination dated in October 1989 notes 
the veteran's spine as abnormal and noted "LBP2."  The 
Report of Medical History, completed by the veteran in 
conjunction with the October 1989 medical examination, 
indicates that the veteran reported that he suffered from 
frequent or severe headaches as well as recurrent back pain; 
whereas on the enlistment examination, the veteran reported 
never having frequent or severe headaches or recurrent back 
pain.  

The veteran also submitted a November 2002 private medical 
consultation report that indicates that the veteran's spine 
was straight.  In addition, the report indicates full range 
of motion in his neck, thoracic and lumbar spine with normal 
rhythm to movement.  The physician reported that there was no 
point tenderness in his back, but there was a mild 
paraspinous muscle spasm.  X-rays of the veteran's neck and 
lumbar spine were unremarkable.  There were very mild 
degenerative disk changes in the thoracic spine.  The 
physician's assessment was mechanical neck and low back pain.

The Board finds that the new evidence, especially the 
unduplicated service records, coupled with the veteran's 
testimony during the Board hearing, bears directly and 
substantially on the issue of whether the veteran suffered an 
in-service incident affecting the veteran's back.  The new 
evidence tends to corroborate the veteran's contention that 
he originally injured his back in service as indicated by his 
testimony and service records.  The Board finds that this new 
evidence is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.

The Board, therefore, finds that the evidence is new and 
material under 38 C.F.R. § 3.156 (2001), and the claim is 
reopened.  


ORDER

New and material evidence having been submitted, the 
veteran's application to reopen the claim of entitlement to 
service connection for a back disability, to include 
scoliosis and low back pain, is granted.  


REMAND

The Board has also determined that additional development is 
necessary in this case. 



Accordingly, this claim is REMANDED for the following:

1.  Development contemplated by the VCAA 
should be undertaken including, but not 
limited to, informing the veteran of the 
provisions of the VCAA.  In particular, 
the veteran should be notified of any 
information and any evidence not 
previously provided to VA which is 
necessary to substantiate the claim on 
appeal and whether VA or the veteran is 
expected to obtain any such evidence.  
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

2.  The veteran should be afforded the 
appropriate VA examination to determine 
the etiology of his present back 
disability.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination, and 
the examination report should reflect 
that such a review was made.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The examiner 
should provide an opinion as to whether 
it is at least as likely as not that the 
veteran's current back disability is 
related to the veteran's military 
service.  

3.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                     
______________________________________________
John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



